ON REHEARING
COLEMAN, Justice.
Appellee says that Equity Rule 32 provides that decrees pro confesso may be taken on amendments to bills “at any time after the expiration of the time within which pleadings should have been filed thereto.” (Emphasis Supplied) Appellee says that the decisions which we cited with respect to the operation and effect of stay orders may come from states which do not have a rule like our Rule 32.
It may be that those other states do not have a rule similar to Rule 32, but that rule contains no mention of or afty reference to a stay order. We are of opinion that the provision in the rule that decrees pro confesso may be taken “at any time” does not contemplate and does not authorize the rendition of a decree pro confesso during the period when a stay order is in effect. We are not advised that Rule 32, or any other rule, authorizes the filing of amendments to pleadings while the proceedings in a cause are stayed by order of the court.
Appellee says that it “. . . .is desirous of learning the basis for the-statements contained in the opinion to the effect that neither the Decree Pro Confes*42so nor the decree sustaining the demurrer nor the order dismissing the stay proceedings were filed with the Register.” These statements were made merely as a part of a statement of what the record shows in the instant case. We do not saythat omission of filing date was or was not improper. That point is not in issue. The result on this appeal would be the same even if the above mentioned oi'ders had been shown in the record as having been filed on a day certain.
We are not persuaded that we should change our decision with respect to waiver by appellants of the lack of a decree pro confesso or as to any other matter set out in the opinion on original deliverance.
Opinion extended.
Application for rehearing overruled.
LIVINGSTON, C. J., and SIMPSON, HARWOOD and BLOODWORTH, JJ., concur.